Opinion issued July 8, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00457-CR
———————————
in re Glen D. Howard, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
CONCURRING OPINION
          I
concur in the denial of the writ of mandamus in this case, but write to set
forth the analysis as to why denial is appropriate. 
          Relator’s
petition for writ of mandamus is procedurally defective.  Texas Rule of Appellate Procedure 9.5
requires that a copy of all documents presented to the Court be served on all
parties to the proceeding.  See Tex.
R. App. P. 9.5(a).  Relator has
not served his petition on the trial judge who is the respondent in this
mandamus proceeding.  Relator has also
failed to provide the Court with a copy of the motion for speedy trial which is
the basis for his petition, but the rules require him to do so.  See Tex. R. App. P. 52.7(a)(1) (“Relator
must file with the petition: (1) a certified or sworn copy of every document
that is material to the relator’s claim for relief and that was filed in the
underlying proceeding.”).  
          For
these reasons, I join the majority in denying relator’s petition for writ of
mandamus.          
 
 
 
Jim
Sharp
                                                                   Justice

Justice
Sharp, concurring.
Do not
publish.   Tex. R. App. P. 47.2(b).